Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 1 of 31 PageID #:5557

                                                                                 1

   1                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
   2                             EASTERN DIVISION

   3   BRIAN LUCAS, et al.,                     )
                                                )
   4                         Plaintiffs,        )
                                                )
   5   -vs-                                     )   Case No. 12 C 9672
                                                )
   6   VEE-PAK, INC., et al.                    )   Chicago, Illinois
                                                )   September 12, 2018
   7                         Defendants.        )   2:00 p.m.

   8
                             TRANSCRIPT OF PROCEEDINGS
   9                  BEFORE THE HONORABLE JOHN J. THARP, JR.

  10   APPEARANCES:

  11
       For the Plaintiffs:         WORKERS' LAW OFFICE, PC, by:
  12                               MR. CHRISTOPHER J. WILLIAMS
                                   53 West Jackson Boulevard
  13                               Suite 701
                                   Chicago, IL 60604
  14
       For Defendant
  15   Vee-Pak:                    VEDDER PRICE P.C., by:
                                   MR. JOSEPH K. MULHERIN
  16                               222 North LaSalle Street
                                   Suite 2600
  17                               Chicago, IL 60601

  18

  19

  20

  21

  22
       Court Reporter:             KELLY M. FITZGERALD, CSR, RMR, CRR
  23                               Official Court Reporter
                                   United States District Court
  24                               219 South Dearborn Street, Room 1420
                                   Chicago, Illinois 60604
  25                               Telephone: (312) 818-6626
                                   kmftranscripts@gmail.com
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 2 of 31 PageID #:5557

                                                                                 2

   1
       APPEARANCES:      (Continued)
   2

   3   For Defendants
       MVP and
   4   Staffing Network
       Holdings:                   KOREY RICHARDSON LLC, by:
   5                               MS. MICHELE DENISE DOUGHERTY
                                   20 South Clark Street
   6                               Suite 500
                                   Chicago, IL 60603
   7
       For Defendant
   8   Alternative Staffing,
       Inc.:                 MICHAEL, BEST & FRIEDRICH, by:
   9                         MR. BRIAN P. PAUL
                             MS. SARAH E. FLOTTE
  10                         444 W. Lake Street
                             Suite 3200
  11                         Chicago, IL 60606

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 3 of 31 PageID #:5557

                                                                                    3

   1      (Proceedings heard in open court:)

   2               THE CLERK:     12 CV 9672, Lucas v. Vee-Pak.

   3               MR. MULHERIN:      Good afternoon, Your Honor.         Joe

   4   Mulherin and Donald Rothschild on behalf of Vee-Pak.

   5               THE COURT:     Good afternoon.

   6               MR. PAUL:     Good afternoon, Your Honor.         Brian Paul,

   7   P-a-u-l, on behalf of defendant ASI.

   8               MS. FLOTTE:     Good afternoon, Your Honor.          Sarah

   9   Flotte on behalf of the defendant ASI.

  10               MS. DOUGHERTY:      Good afternoon.      Michele Dougherty

  11   for defendants Personnel Staffing and Staffing Network.

  12               MR. WILLIAMS:      Good afternoon, Your Honor.

  13   Chris Williams on behalf of the plaintiffs.

  14               THE COURT:     All right.     Good afternoon.

  15               All right.     We are here for a final approval hearing

  16   on the settlement between the plaintiffs and ASI.                The

  17   plaintiffs and ASI entered into a settlement in April of 2015.

  18   The Court granted preliminary approval to that settlement on

  19   January 16th of this year.          Notice to a settlement class was

  20   provided.     We're here for the final approval hearing on that

  21   settlement today.

  22               No objections to the proposed settlement have been

  23   filed by putative members of the settlement class.                The only

  24   objections that have been filed have been filed by Vee-Pak,

  25   one of the co-defendants in this case.
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 4 of 31 PageID #:5557

                                                                                    4

   1               So I'm going to address Vee-Pak's objections, or --

   2   well, I'll turn to Vee-Pak's objections, but the first

   3   impediment we run into is the question of standing.                Obviously

   4   we've had dialogue about this issue before.              Excuse me just a

   5   second.

   6               It's clear, the Seventh Circuit has made clear that

   7   in general non-settling parties do not have standing to object

   8   to settlements between other parties unless they could show

   9   "plain legal prejudice."         I have cited that quote in written

  10   materials that have been filed previously.              Plain legal

  11   prejudice is not tactical disadvantage or a result that

  12   increases one's risk of liability or the risk of the higher

  13   degree of liability.        It is something that removes what

  14   otherwise would exist as a legal right.             I mean, a classic

  15   example of that would be a contribution bar that, you know, as

  16   an example can be part of settlement agreements in securities

  17   fraud class actions; but this settlement does not impose any

  18   such bar and does not strip the defendant Vee-Pak of any legal

  19   rights.

  20               So my conclusion, and I'll elaborate a little more,

  21   but the bottom line is I have not changed my view that Vee-Pak

  22   does not have standing to object to this settlement.                I have

  23   not changed my view because Vee-Pak has not, in my estimation,

  24   identified any legal rights that would be compromised by this

  25   settlement.
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 5 of 31 PageID #:5557

                                                                                        5

   1               You know, and all of this doctrine flows from the

   2   fact that there's no obligation by the -- on the part of the

   3   plaintiffs to sue everyone who might be liable to the

   4   plaintiffs for damages.         The plaintiffs didn't have to sue ASI

   5   in the first place.        So the idea that ASI is getting out of

   6   the case too cheaply and that that somehow prejudices Vee-Pak

   7   really makes no sense in my view.           Even in a situation where,

   8   you know, the defendants who have been sued, including

   9   Vee-Pak, if there was a judgment obtained against all the

  10   defendants, it might still be the case that that judgment

  11   would be collected only against Vee-Pak.             If the plaintiff

  12   chose to go after Vee-Pak exclusively notwithstanding the

  13   judgment, it would be entitled to do that.

  14               So, again, the fact that ASI is getting out of this

  15   case cheaply, in Vee-Pak's estimation, just does not invest

  16   Vee-Pak with any legal right to try to block that settlement

  17   because it does not strip Vee-Pak of any legal rights.                    This

  18   idea that it's just unfair to allow Vee-Pak -- or excuse me --

  19   ASI out of the case, again, just makes no sense when one

  20   considers the starting point that ASI didn't have to be part

  21   of this case in the first place.           The plaintiffs could have

  22   focused their guns exclusively on Vee-Pak.

  23               The gist or the bulk of the argument that Vee-Pak has

  24   made here I think really turns on -- or addresses the idea

  25   that ASI and the plaintiffs have somehow misled the Court
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 6 of 31 PageID #:5557

                                                                                      6

   1   about the state of ASI's finances and that that somehow

   2   affects Vee-Pak's legal rights.           If there was some misconduct

   3   in connection with representations that a party has made to

   4   the Court, that's the Court's issue, and it may be an issue

   5   for class settlement, but it's not an issue for Vee-Pak.                  It

   6   doesn't pose any prejudice or strip Vee-Pak of any legal right

   7   that it may have.       It, again, you know, may affect the

   8   settlement, but it doesn't invest Vee-Pak with the ability to

   9   challenge the settlement.

  10               That said, even if Vee-Pak had a basis to complain

  11   about the representations that ASI has made regarding its

  12   finances, I do not agree that this is a case where those

  13   representations can be properly characterized as false and

  14   fraudulent.      To the extent that Vee-Pak characterizes those

  15   representations as claiming that ASI "was going bankrupt" --

  16   and that's a quote from Vee-Pak's brief -- that is not, in my

  17   estimation, an accurate characterization.              The gist of the

  18   representations about ASI's finances was that if there were a

  19   multimillion dollar judgment assessed against ASI and along

  20   with substantial additional attorneys' fees that ASI might

  21   then have to declare bankruptcy.           Those are two very different

  22   statements.

  23               Further, the financial information that has been

  24   presented does not convince me that the statements are false

  25   or fraudulent because I don't find that they are
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 7 of 31 PageID #:5557

                                                                                    7

   1   irreconcilable or can't be squared with the statements that

   2   have been made.       This is a company that if you average the net

   3   income over the period 2012 to 2017 makes a -- has averaged

   4   during that period about a bit more than $1,000,000 per year

   5   in net income.       It takes no leap of imagination to understand

   6   that being hit with a multimillion dollar judgment potentially

   7   for a company that has an average net income each year of a

   8   million dollars, not even to consider the possibility of

   9   punitive damages on top of the multimillion dollar judgment

  10   and hundreds of thousands more in legal fees, it doesn't take

  11   a great deal of imagination or financial sophistication to

  12   understand that that would be a serious financial blow to that

  13   company, particularly also given the absence of insurance

  14   coverage for such a judgment.

  15               Further, the net income of ASI basically dropped by

  16   50 percent from 2012 to 2013, essentially dropped another

  17   50 percent from 2013 to 2014, and the testimony at issue here

  18   was offered in early 2015.          So what was happening over that

  19   period is a substantial drop in net income over the period,

  20   and, commensurately, an increase, substantial increase in the

  21   amount that was being pulled on the credit line.               That amount

  22   increased from 2013 to 2014 by almost half a million dollars.

  23   So in, you know, 2014, you've got an increase in debt of close

  24   to half a million dollars, a decrease in net income of close

  25   to half a million dollars, leaving ASI with significantly more
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 8 of 31 PageID #:5557

                                                                                      8

   1   debt than it had had and significantly less net income than it

   2   had had in the two prior years.           That's the stage at which

   3   these representations were first made about ASI's finances and

   4   the possible injurious effect of a judgment in this case

   5   against ASI.

   6               So there's other discussion about aspects of the

   7   finances, cash flow, accounts receivable, things like that,

   8   but the bottom line here is I see nothing that is

   9   demonstratively inconsistent or irreconcilable between the

  10   financial data and the representations that have been made by

  11   ASI and the plaintiffs in this case.

  12               To the extent that Vee-Pak otherwise argues that the

  13   settlement is not supported by adequate consideration in terms

  14   of the financial contribution of ASI, those are arguments that

  15   clearly do not compromise Vee-Pak's legal rights and do not

  16   provide it with standing to object to the settlement.                 Again,

  17   it's the Court's obligation to consider the fairness of the

  18   settlement to the class; it's not the defendant's.                And,

  19   again, the defendant does not have standing to object on

  20   behalf of its adversaries in the lit igation; namely, the

  21   members of the class.

  22               Vee-Pak also argues that it could be -- there's

  23   greater probability that it could be compelled to be

  24   individually -- or to individually satisfy the entire judgment

  25   at trial.     That's a product of what we've already talked
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 9 of 31 PageID #:5557

                                                                                     9

   1   about.     That's a product of joint and several liability and

   2   the fact that the plaintiff is not required to sue everyone.

   3   The fact that there is a greater risk posed to Vee-Pak as a

   4   result of this settlement is -- as many cases that are cited

   5   in plaintiffs' and ASI's briefs reflect does not vest Vee-Pak

   6   or other defendants with standing to object to the settlement.

   7               I think the last argument that Vee-Pak makes in terms

   8   of trying to establish legal prejudice is the argument that it

   9   can't call ASI witnesses as parties and will have to call them

  10   as adverse witnesses.        That, in my estimation, is just a

  11   makeweight.      That's clearly a tactical disadvantage.            Whether

  12   somebody is called as an adverse witness depends on what the

  13   substance of the testimony is going to be, not whether they've

  14   settled.     As the plaintiffs notes, there's a good chance that

  15   ASI's witnesses would be adverse to Vee-Pak given what we know

  16   about the substance of their testimony regardless of whether

  17   there had been a settlement or not.

  18               So at bottom, Vee-Pak's objection seems to me to be

  19   that ASI got a sweetheart deal from the plaintiffs, and that

  20   increases the risk that Vee-Pak will be found liable and will

  21   be responsible for paying higher damages than it would if ASI

  22   remained a defendant in the case.           That is the definition,

  23   that is the paradigm of tactical, strategic prejudice, not

  24   legal prejudice, and it does not provide Vee-Pak with standing

  25   to object to ASI's settlement.
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 10 of 31 PageID #:5557

                                                                                   10

    1               All right.    So with that, I'm going to turn to the

    2   question of whether the settlement should be finally approved.

    3   The Court has jurisdiction over this matter because it arises

    4   from claims implicating federal statutory rights.               No party

    5   has challenged the Court's jurisdiction over this settlement

    6   agreement.

    7               I find that the requirements for class action -- for

    8   certification of a class, a settlement class, have been

    9   satisfied, and there have been no suggestions to the contrary.

  10    I find that the class is sufficiently numerous.               They face

  11    common questions of both fact and law in the claims that they

  12    assert.    The class representative claim is typical of the

  13    claims that other settlement class members would have with

  14    respect to efforts to gain employment via ASI at Vee-Pak.                 And

  15    I conclude that the class representative will fairly and

  16    adequately represent the interests of the class members as

  17    reflected in the vigorous litigation that has been conducted

  18    thus far.

  19                I will note here, and I will note probably at several

  20    instances arguments that Vee-Pak has made not because Vee-Pak

  21    has standing but because they're relevant arguments to the

  22    Court's consideration of the approval that the Court would be

  23    considering in any event.

  24                Vee-Pak has suggested that class counsel is not

  25    adequate, but I do not subscribe to Vee-Pak's contentions that
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 11 of 31 PageID #:5557

                                                                                   11

    1   class counsel, call them what they are, the contention is

    2   basically that class counsel has sold out the class.                I

    3   disagree.     I don't believe there's any basis for such a

    4   contention here.

    5               What we have here, again, is a tactical move by class

    6   counsel intended to strengthen the class's hand against

    7   Vee-Pak; there's no question about that.             But that is a

    8   tactical decision made by counsel that has many reasons to

    9   think that it has the possibility of succeeding.               Certainly

  10    there has been abundant information presented suggesting that

  11    as a result of the cooperation agreement between ASI and the

  12    class -- plaintiffs' counsel that plaintiffs' counsel has

  13    developed a substantial body of evidence.             I'm not making any

  14    rulings about anything, but there's certainly plenty of

  15    deposition testimony cited that is supportive of the

  16    plaintiffs' claims.       Maybe some, maybe ultimately all of that

  17    testimony might have been uncovered or developed without

  18    cooperation, but it would not have been done as quickly or

  19    as -- in all likelihood as completely as it has been done.

  20                Moreover, this is not a case where class counsel is

  21    reaping some huge reward at the expense of class members who

  22    are getting pennies on the dollar or mere coupons that have

  23    little value.      At this juncture, class counsel is getting

  24    nothing from this settlement.          And as I understand it -- and,

  25    Mr. Williams, I want you to clarify my understanding of this
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 12 of 31 PageID #:5557

                                                                                  12

    1   shortly -- but as I'm understanding it, class counsel won't

    2   get anything relating to this settlement until and unless

    3   there's a judgment in favor of the class against Vee-Pak; and

    4   at that time, the financial recovery for the class is likely

    5   to be substantially greater.

    6              With respect to the predominance of common issues and

    7   superiority, the common issues do predominate here and it is

    8   absolutely clear that this case would not be going forward or

    9   individual cases would not be going forward against the

  10    defendants and that it's only by the vehicle of class action

  11    that this litigation can be effectively carried forward.

  12               I also find that the settlement is fair, adequate,

  13    and reasonable, and I want to go through briefly -- and,

  14    again, much of my reasoning is reflected already in the

  15    written orders that I have issued with respect to the

  16    preliminary approval and the other various motions that the

  17    Court has entertained in the past two years that we have been

  18    grappling with this subject.

  19               First, the strength of the case versus the settlement

  20    benefits that are offered.         The range of outcomes here is

  21    anywhere from nothing, if the plaintiffs do not prevail, to

  22    roughly -- it was previously represented in the context of the

  23    preliminary approval hearing of roughly $2.4 million, not

  24    including any punitive damages that might be awarded.                It

  25    is -- there is a very live dispute about what damages can be
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 13 of 31 PageID #:5557

                                                                                  13

    1   recovered, assuming liability, based both on different models

    2   for calculating those damages and related questions about

    3   whether and how mitigation principles would come into play

    4   with respect to a damage award.          So suffice it to say the

    5   actual recovery versus ASI could be substantially lower than

    6   the estimated $2.4 million that plaintiffs have estimated.

    7              It's worth noting that ASI's prior estimate based on

    8   its arguments about the way damages ought to be calculated is

    9   that the damage award would only be something on the order of

  10    113 or $114,000 because of the need for mitigation.                Obviously

  11    a settlement fund of $95,000 would represent a very

  12    substantial portion of that liability.

  13               The fact of the matter is we don't know where those

  14    damage calculations will come out.           We don't know how they

  15    will be arrived at at this point, so it's impossible to know

  16    whether the ultimate recovery if liability is found will be

  17    closer to $113,000 or $2.4 million.           But it is clear that

  18    there are very significant issues and very substantial risks

  19    to the plaintiffs that they will not recover $2.4 million.

  20               The settlement fund is $95,000, and that, while not a

  21    de minimis or trivial amount of money, is not a huge sum of

  22    money.    There's no question about that.          But it's not an

  23    insignificant sum of money.         And the small dollar value

  24    recovery for class members is only part of the story there.

  25    As I've mentioned, damages are very much in dispute in any
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 14 of 31 PageID #:5557

                                                                                        14

    1   event.    The question of damages and the way that damages are

    2   calculated may well ultimately affect class certification; if

    3   Vee-Pak, for instance, has already argued that damages will

    4   require individualized hearings, that could be a factor that

    5   plays a role in the question of whether a class is ultimately

    6   certified in this case.

    7              And, again, going back to the standing argument, the

    8   certification of a settlement class here, Vee-Pak itself has

    9   acknowledged it does not in any way mean that it is a foregone

  10    conclusion that a class will be settled in this matter.                   So,

  11    again, Vee-Pak is not being stripped of any legal right.

  12               There are joint employer issues that have already

  13    surfaced and we've started dealing with in the context of

  14    discovery that could affect the damage award.              There is

  15    uncertainty as to the applicable statute of limitations

  16    period.

  17               On top of all of that, we have -- I find it almost

  18    inconceivable that any class member would pursue an individual

  19    claim in this case; so the alternative recovery that we have

  20    to compare the actual recovery to is, in fact, zero, all of

  21    which goes back to the fundamental point that this settlement

  22    can't be evaluated exclusively like a run-of-the-mill

  23    settlement.     This is -- in effect, it would be a final

  24    settlement of ASI, but it's really an interim settlement in

  25    the ASI/Vee-Pak portion of this case, and it has to be
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 15 of 31 PageID #:5557

                                                                                  15

    1   regarded in that way.

    2              What this settlement fund also contributes to that

    3   process is really a head start on things like class

    4   notification.      There is a much clearer picture now of the size

    5   of the class and who the class members are that also will

    6   ultimately benefit the class if there is a judgment in its

    7   favor.

    8              And last but not least, again, this is a tactical

    9   gambit by the plaintiffs to improve their position vis-à-vis

  10    Vee-Pak.     I understand Vee-Pak's chagrin about that, and I

  11    understand that they don't like it; but that's not a reason

  12    that they can halt the settlement, or it's not a reason that

  13    the settlement is not fair to the putative settlement class.

  14               On top of that, that just addresses really the

  15    adequacy of the financial element of the settlement, but

  16    that's not the only element of the settlement.              There are two

  17    other significant aspects of the settlement, and that is

  18    cooperation and injunctive relief.           I don't agree with

  19    Vee-Pak's premise that the cooperation here is not significant

  20    and not meaningful.       Yes, of course, you would hope in the

  21    course of discovery that all relevant information is developed

  22    and produced and that is what is expected by parties, but it

  23    is an entirely different thing, in reality, to be able to

  24    ferret out that information to know where it might be, who

  25    might have it, what you need to ask for, all while skirmishing
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 16 of 31 PageID #:5557

                                                                                  16

    1   about whether you're entitled to go down those paths or not.

    2   We've already seen that in this case with respect to the

    3   limited discovery that's been conducted thus far with respect

    4   to ASI and Vee-Pak's and other defendants' suggestions that

    5   discovery should be limited to a single issue of intentional

    6   discrimination and no access to other information should be

    7   required.     What the cooperation agreement has provided to the

    8   settlement class is direct, timely access to -- without having

    9   to fight those skirmishes with the target of discovery.

  10                Relatedly, there's the issue of -- you know, the

  11    fact -- it's the simple fact everybody here has had experience

  12    with trials.      Having -- knowing you will have a cooperative

  13    witness to testify at trial and to help you present your case

  14    is highly beneficial for presenting your case effectively and

  15    enables you to be much more -- not just creative but much more

  16    certain about the course that your own case anyway is going to

  17    take, and that's not an insignificant benefit to the class if

  18    this case goes to trial.

  19                The injunctive relief I find also has significant

  20    value.    There's some back and forth about the fact that some

  21    of the data that is being provided pursuant to the injunction

  22    would be required by law at this point to be maintained by ASI

  23    in any event; some, but not all, No. 1.

  24                Secondly, even if ASI was required to maintain some

  25    of that data, the impetus of an injunction and the ability to
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 17 of 31 PageID #:5557

                                                                                    17

    1   go into court to seek enforcement of injunctive measures as

    2   opposed to initiating a lawsuit from scratch is very valuable

    3   to the plaintiffs, and that is what an injunction would give

    4   them.

    5              Similarly, providing access, guaranteed access to an

    6   organization that sued you so that they could come in and

    7   verify that, in fact, progress has been made and the same

    8   violations are not being committed is quite significant.                  And

    9   I'm sure that ASI on its own would have no interest -- and I

  10    don't mean this pejoratively to ASI.            No employer wants to

  11    invite plaintiffs' counsel in to say, "Come take a look at how

  12    much better we're doing," but that's part of what the

  13    plaintiffs are getting out of this settlement.              So I do think

  14    that both the injunctive relief and the cooperation provided

  15    and access to ASI are meaningful and significant elements of

  16    the settlement, benefits conferred on the settlement class in

  17    addition to the settlement fund.

  18               Mr. Williams, before I leave that, though, I do want

  19    to address the issue of class counsel's fees because I'm

  20    not -- I think I understand what you represented in your

  21    motion.    But as I'm understanding it, because the bulk of the

  22    settlement fund, some $79,000 of the 95,000 is going to pay

  23    for notice costs and associated costs with that, and the

  24    balance after the incentive award, et cetera, will be put in

  25    escrow awaiting, you hope, further deposit from a judgment
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 18 of 31 PageID #:5557

                                                                                  18

    1   against Vee-Pak.       If no judgment against Vee-Pak is

    2   forthcoming, it's my understanding that there's not going to

    3   be a disbursement of fees to plaintiffs' counsel.

    4              MR. WILLIAMS:      You are completely correct,

    5   Your Honor.     We would not seek any fees out of the existing

    6   ASI portion of the settlement fund.

    7              THE COURT:     All right.      So, you know, again, further

    8   going back to the fairness and adequacy of the settlement

    9   fund, this is a very, very different situation from

  10    settlements where class counsel has reaped substantial

  11    financial awards while class members reap, you know, very

  12    insubstantial recoveries.         We have class counsel here that

  13    unless this gambit pays off are going to collect nothing, and

  14    that is a very salient factor in the Court's consideration and

  15    assessment of the fairness of this settlement to the class.

  16    In effect, class counsel is, you know, putting themselves at

  17    risk by engaging in this gambit.

  18               All right.     Turning to the -- some other factors:

  19    The complexity of the case, the length of litigation and

  20    expense of further litigation.          It pains me to say that this

  21    case still has quite a ways to go.           We're already approaching

  22    our sixth anniversary, but we're not in the red zone yet by

  23    any stretch.      There is still a long way to go.          As I've

  24    already averted, there's still a lot of very complicated

  25    issues left to resolve, and there's no doubt that that's going
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 19 of 31 PageID #:5557

                                                                                  19

    1   to take significantly more time and require significantly more

    2   expense.

    3               My own guess is we've got a couple of years of

    4   litigation ahead of us left in this case under a good

    5   scenario.     So we have a long way to go here, and this

    6   settlement obviously gives the class some benefits, assures

    7   them of some benefits and some benefits at an early time in --

    8   relatively early time in the litigation.

    9               I think it's worth emphasizing here as well that

  10    what -- part of the reason it's taken us so long to get here,

  11    to the point where we're at, is that this settlement has

  12    undergone a great deal of scrutiny.           We had the original

  13    motion for preliminary approval which I rejected and required

  14    the plaintiffs to supplement.          At the same time we were going

  15    through that process, we were going through the related

  16    process of addressing mitigation and damage model issues,

  17    haven't resolved that yet.         And we've had as well as we've

  18    gone through this process, we've had issues relating to the

  19    scope of discovery that could be obtained from ASI that has in

  20    part been informed by issues relevant to the consideration of

  21    the settlement agreement.         So I think that this settlement

  22    agreement has had substantially more robust review than is

  23    typical, and that's part of the reason that it has taken us as

  24    long as it has to get to this point.

  25                So that addresses the state of the proceedings where
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 20 of 31 PageID #:5557

                                                                                      20

    1   we're at, and I think that approving the settlement at this

    2   juncture does provide the class with meaningful benefits now

    3   that will, again, potentially pay dividends for the class down

    4   the road.

    5               I'll note as well the lack of objections to the

    6   settlement.     One of the consequences of the robust notice

    7   process that was engaged in here is I think we ended up with a

    8   class that's about 50 percent bigger than was expected.                   I

    9   think it was somewhere around 2,000 that the preliminary

  10    estimates were made, and we've roughly ended up with something

  11    a bit more than 3,000.

  12                MR. WILLIAMS:     3100, yeah.

  13                THE COURT:    So that is I think very good evidence

  14    that the notice process was quite effective.              And

  15    notwithstanding the fact that there was a 50 percent larger

  16    class than had been anticipated, there had been no objections

  17    whatsoever from the class members and only three individuals

  18    have opted out.      That is significant, and I take note of it.

  19    I don't put inordinate weight on that point, however, because,

  20    again, it's inconceivable to me that too many people would opt

  21    for individual litigation of a claim against ASI and Vee-Pak

  22    under really any circumstances.          So I think you have to factor

  23    that into the lack of objections.           We've already noted that in

  24    the context of the damage discussions that we have to take

  25    into the context of this case that the putative class members,
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 21 of 31 PageID #:5557

                                                                                    21

    1   the members of this settlement class in particular are, you

    2   know, highly marginalized and probably among the least likely

    3   to pick up and start litigating something on their own or have

    4   the ability to go out and find a lawyer to do that on their

    5   behalf.

    6              Next, I do, in contradistinction to the limited

    7   weight I accord to the lack of objections, I accord

    8   substantial weight to the opinion of competent counsel in this

    9   case that this is a fair and reasonable settlement.                Again,

  10    we've been litigating this for five years.             Counsel is

  11    obviously not in this for a quick killing.             This is

  12    experienced class counsel dedicated to representing workers

  13    and certainly has a better claim to be looking out for the

  14    interests of the class members than do counsel for the

  15    defendants.     And, again, I don't mean that pejoratively.               It's

  16    not your responsibility to be looking out for the class

  17    members.     It's class counsel's responsibility to do that, and

  18    I've -- based on my observations in this case, I am absolutely

  19    satisfied that class counsel has the interests of the class

  20    first and foremost in mind.

  21               And at the risk of beating this drum too many times,

  22    in this context, again, it is I think worth noting the unusual

  23    character of this particular settlement.             This is not a

  24    settlement that is, you know, I think properly viewed in

  25    isolation.     This is a tactic.       It's a tactical move on the
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 22 of 31 PageID #:5557

                                                                                      22

    1   part of the plaintiffs, and it's one that in the experienced

    2   judgment of plaintiffs' counsel is likely to inure to the

    3   benefit of the class, and I credit that perspective.

    4              Last, I will note that these settlement discussions

    5   are clearly arm's length discussions.            I've already indicated

    6   that I don't accept any characterization that there's any

    7   element of collusion, if you will, between ASI and class

    8   counsel.     This is a settlement that was started in the process

    9   of mediation with a highly respected former U.S. magistrate

  10    judge who is particularly respected for his skill as a

  11    mediator; and even then the settlement wasn't reached at the

  12    mediation, but with additional discussions and communication,

  13    a settlement was ultimately reached.            These were clearly arm's

  14    length negotiations, and as I've indicated, I think they do

  15    ultimately provide value to the settlement class.

  16               All right.     Mr. Williams, anything else you think I

  17    neglected to consider or put on the record that I ought to?

  18               MR. WILLIAMS:      Well, first, I thank you for your

  19    thoroughness.

  20               And I also just want to appreciate that you

  21    highlighted the injunctive part of the relief.              I think

  22    contrary to statements made, I think that's substantial.                  I

  23    happened to be involved in assisting in the drafting of the

  24    Day and Labor Services Act in 2005 with then Senator

  25    del Valle, and we put into -- he put into the statute the
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 23 of 31 PageID #:5557

                                                                                     23

    1   requirement to maintain records, the race and gender of those

    2   who are assigned.       But as we have learned in the course of

    3   this and other litigation, the big flaw in that law and

    4   frankly the EEO ones that don't apply is those who sought work

    5   but did not get assigned; and, you know, I want to highlight

    6   that, and I also want to recognize ASI's compromise in

    7   agreeing to that, and as you pointed out, opening their door

    8   to some scrutiny from our office.

    9              And so -- it's the third on the list of the three

  10    prongs to the settlement, but I appreciate that you

  11    highlighted it because I think it deserved that.

  12               THE COURT:     All right.      Well, again, just I do

  13    believe it is a significant element here that has to be

  14    considered in assessing whether the settlement delivers value

  15    for the class members, and I think for the reasons I've

  16    stated, it does.

  17               Nobody else here has standing, but if you've got

  18    something to say, I'm willing to at least hear you.

  19               MR. PAUL:     ASI has nothing to add, Your Honor.              Thank

  20    you very much.

  21               THE COURT:     All right.      Then I think I've gone

  22    through fairly comprehensively the factors that I think are

  23    relevant to the question of whether the Court should approve

  24    this settlement agreement, and I conclude that final approval

  25    is appropriate here.
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 24 of 31 PageID #:5557

                                                                                      24

    1              I looked.     Perhaps I missed it.        Did you submit a

    2   final order?

    3              MR. WILLIAMS:      There was one attached as an exhibit.

    4   I believe it's attachment 1 if I'm remembering correctly.                 I

    5   can submit to your proposed order inbox the Word version of

    6   that.

    7              THE COURT:     Please do that, but let me -- before

    8   we --

    9              MS. DOUGHERTY:      Could I just say briefly, Your Honor,

  10    I did review the proposed final, and I think there is an error

  11    in the class definition.         I don't believe it's the amended

  12    definition Your Honor provided in the preliminary approval

  13    order.    I just wanted to point that out.           I may be incorrect,

  14    but that was my reading.

  15               MR. WILLIAMS:      Okay.    I will consult with counsel for

  16    MVP and Staffing Network and get that and make sure it is

  17    correct for the Word version I submit to your proposed order

  18    inbox.

  19               THE COURT:     Okay.    And just bear with me.        I want to

  20    just double-check something.

  21               So Exhibit 1 to --

  22               MR. WILLIAMS:      It's the attachment 1 to the

  23    memorandum of law in support of the motion for final approval.

  24               THE COURT:     Docket 351?

  25               MR. PAUL:     351, Your Honor.
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 25 of 31 PageID #:5557

                                                                                      25

    1              MR. WILLIAMS:      Attachment one.       I have a copy here if

    2   you need it.

    3              THE COURT:     I've got it.

    4              Okay.    One other issue I wanted to address with the

    5   proposed order is continuing jurisdiction.             Obviously I

    6   maintain jurisdiction over this action, but ASI is going to be

    7   dismissed with prejudice.         Once that dismissal with prejudice

    8   takes place, I can only continue to exercise jurisdiction over

    9   the settlement agreement to the extent that it is part of the

  10    court order.      So I'm going to adjust that language.

  11    There's -- obviously the settlement agreement is public.                  I

  12    believe it's been --

  13               MR. PAUL:     I believe it's been attached multiple

  14    times, Your Honor.

  15               MR. WILLIAMS:      Yes.

  16               THE COURT:     If it hasn't been on the docket, it's

  17    going to be because --

  18               MR. WILLIAMS:      It is on the docket.

  19               THE COURT:     Okay.

  20               So the settlement agreement, I'm going to alter that

  21    language to make clear that the settlement agreement is

  22    included as a part of the final approval order which then

  23    effectively makes the final approval order an injunction or a

  24    court order that requires, you know, whatever else needs to

  25    be -- needs to happen between the parties thereafter, and I
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 26 of 31 PageID #:5557

                                                                                  26

    1   can enforce that; so, you know, to my point that --

    2              MR. WILLIAMS:      So, Your Honor, in the draft I

    3   submitted, paragraph 4, it references the settlement

    4   agreement, but it references it as attachment 2 to the

    5   memorandum of law.       My suggestion would be that I just change

    6   that language to attach it to the final approval order so the

    7   settlement agreement is a part -- incorporated into and a part

    8   of the settlement order.

    9              THE COURT:     That's fine.

  10               And the other question I wanted to look at is where

  11    do we have the specific injunctive language?

  12               MR. WILLIAMS:      In the settlement agreement, yes.

  13               THE COURT:     So the specific language is included in

  14    the settlement agreement?

  15               MR. WILLIAMS:      It is.

  16               THE COURT:     Because that's what's going to obviously

  17    govern and, again, all the more reason that the settlement

  18    agreement has to be part of the order so that the order gives

  19    effect to the injunctive relief.

  20               Okay.    So if you would send that modified as you

  21    described to my proposed order inbox, I will go through that

  22    myself.    If I have any substantive issues, I'll have to circle

  23    back to you, but we'll get that entered.

  24               MR. WILLIAMS:      And I will indicate in the e-mail to

  25    your proposed order inbox the section that is the injunctive
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 27 of 31 PageID #:5557

                                                                                  27

    1   relief just so it's clear.

    2              THE COURT:     Okay.    All right.

    3              Anything else from anyone?          I think we set this as a

    4   status hearing as well.        So let's move on from that, from the

    5   settlement for a moment.

    6              We have been pursuing settlement -- or discovery as

    7   to -- limited to ASI.        Where do we go from here?

    8              MR. MULHERIN:      There are some remaining disputes

    9   which we're trying to work out, and I believe that we have

  10    worked them out prior to today.          We have not received those

  11    documents.     I'm a little confused as to how to proceed on that

  12    right now.     I would think that in light of the fact that it

  13    was agreed to before the dismissal that it would be produced,

  14    but based on your statements, they will be a nonparty soon.

  15    So we would be looking for your guidance on that or an

  16    agreement from opposing counsel they will produce -- or ASI's

  17    counsel they will produce what they said they would.

  18               MR. WILLIAMS:      And just to clarify, you're talking

  19    about disputes with ASI or with plaintiff?

  20               MR. MULHERIN:      With ASI, yeah.

  21               MR. PAUL:     Your Honor, to address that briefly, there

  22    is not an agreement.        There was a dispute.       We offered to

  23    create some documents to produce them to resolve the discovery

  24    dispute.     Vee-Pak has indicated that they're not willing to

  25    agree that it's a resolved discovery dispute until we go
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 28 of 31 PageID #:5557

                                                                                  28

    1   through the process of creating new reports and then them

    2   reviewing them and them coming back once again and saying no,

    3   that's not the report we want.

    4              So our view is in discovery in general, we don't have

    5   to create documents that don't exist in response to a document

    6   request.     To try to compromise and get discovery done, we

    7   offered to go through our database, different databases,

    8   create a report that we don't create in the regular course of

    9   business and produce it to them.           We said we would do that if

  10    they would agree that that would resolve the discovery

  11    dispute.     They did not agree that would resolve the discovery

  12    dispute, and that's where we are in the conversation right

  13    now.

  14               MR. MULHERIN:      Your Honor, if I might, we said we

  15    needed to see the documents first to see whether it resolved

  16    the discovery dispute, which I think is a reasonable position.

  17               THE COURT:     All right.      Well, here's -- if you --

  18    well, a document request that has been served you're still

  19    required to comply with.         We're not going to go through the

  20    exercise of having to reissue a subpoena that makes the same

  21    request.

  22               That said, you're absolutely right.            You're under --

  23    there's no requirement that you create documents in order to

  24    respond to a document request.          So really this change in

  25    status should not interfere with your discussions about this.
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 29 of 31 PageID #:5557

                                                                                  29

    1              I'm not going to resolve your dispute right now, but

    2   if you can't resolve it, you can bring a motion.               But if it's

    3   a motion saying -- what your motion will be would be to

    4   enforce or compel the production of whatever the documents

    5   that are in dispute are.         You're not going to succeed on "make

    6   them create a document for me."          But if you can't come to an

    7   agreement about that, then I'm going to have to adjudicate

    8   whether they get the documents or not.

    9              MR. PAUL:     Absolutely, Your Honor.         And I don't think

  10    we had made any suggestion otherwise.

  11               THE COURT:     Okay.    So but what I will say

  12    definitively at this point is I see no point in requiring any

  13    of the parties to reissue discovery requests in the form of a

  14    subpoena that have already been served as a document request.

  15               Okay.    All right.     So there's still some cleanup as

  16    to ASI, and there was no -- certainly no deadline that's been

  17    put on discovery as to ASI at this point.             That was simply

  18    what we were focusing on given the pendency of the settlement

  19    agreement.

  20               I see no reason at this point that discovery

  21    shouldn't go forward on all fronts.           Does anyone have a

  22    different view?

  23               MR. WILLIAMS:      Plaintiffs agree with that.

  24               THE COURT:     Okay.    All right.     So with that, we'll

  25    broaden permissible discovery to whatever parties think
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 30 of 31 PageID #:5557

                                                                                   30

    1   they're entitled to.

    2              And why don't we -- I'll set another status in, say,

    3   two months by which time you ought to be underway on a broader

    4   front in that regard and prepared to talk about what we think

    5   is realistic to get done what needs to be done so we can start

    6   plotting out, you know, the next two years.              I say that only

    7   partially seriously, not completely facetiously.

    8              All right.     Anything else?

    9              All right.     Thank you.

  10               MR. MULHERIN:      Thank you, Your Honor.

  11               MR. WILLIAMS:      Thank you, Your Honor.

  12               MR. PAUL:     Thank you, Your Honor.

  13               MS. FLOTTE:      Thank you, Your Honor.

  14       (Off the record.)

  15               THE COURT:     I'm going to go back on the record.

  16               I said 60 days, but I didn't actually set a date my

  17    intrepid court reporter noted.

  18               November 15th, 9:00?        Actually, let's make it 9:30.

  19               MR. WILLIAMS:      That works for plaintiffs, Your Honor.

  20               MR. MULHERIN:      Okay.

  21               THE COURT:     Very good.      Thank you.

  22               MR. PAUL:     Thank you, Your Honor.

  23             (Which were all the proceedings heard.)

  24

  25
Case: 1:12-cv-09672 Document #: 356 Filed: 10/03/18 Page 31 of 31 PageID #:5557



    1

    2                                   CERTIFICATE

    3      I certify that the foregoing is a correct transcript from

    4   the record of proceedings in the above-entitled matter.

    5   /s/Kelly M. Fitzgerald                         October 3, 2018

    6
        Kelly M. Fitzgerald                            Date
    7   Official Court Reporter

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25
